Citation Nr: 0905312	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-28 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated at 50 
percent.

2.  Entitlement to an increased initial rating for right 
lower extremity peripheral neuropathy/radiculopathy, 
currently rated at 10 percent.

3.  Entitlement to an increased initial rating for left lower 
extremity peripheral neuropathy/radiculopathy, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in December 1977, after 
serving 21 years.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's diagnoses included delirium and dementia.  

2.  The Veteran's PTSD has not been shown to cause 
occupational and social impairment, with deficiencies in most 
areas.

3.  The evidence demonstrates the Veteran has no more than 
mild incomplete paralysis in his right lower extremity.  

4.  The evidence demonstrates the Veteran has no more than 
mild incomplete paralysis in his left lower extremity.


CONCLUSION OF LAW

1.  The schedular criteria for a disability rating higher 
than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the Veteran's right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the Veteran's left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Here, however, the Veteran's claims were for 
service connection, which were granted, and he now appeals 
the ratings that were assigned.  Since his initiating claim 
was granted, no further notice under the VCAA is necessary.  
	
The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, his VA treatment, 
service treatment and private treatment records have been 
obtained, and the Board is unaware of any relevant evidence 
that is not of record.  Based on these facts, the Board finds 
all reasonable efforts were made by the VA to obtain evidence 
necessary to establish increased ratings, so the VA has no 
outstanding duty to provide further assistance to the Veteran 
with the development of evidence.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.  In all such claims, separate ratings for separate 
periods of time, as the evidence may show is considered.  


PTSD

In July 2004, the Veteran filed a service connection claim 
for PTSD.  Ultimately, this claim was granted, and the 
Veteran assigned a 50 percent disability rating.  It is with 
respect to this rating that the veteran disagrees.  

PTSD is rated under Diagnostic Code 9411, and provides for a 
50 percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

At the outset, it is observed that the veteran's disability 
picture is complicated by the presence of non-service 
connected delirium and dementia.  

A January 2003 VA treatment note is the first diagnosis the 
Veteran has of PTSD.  During this visit, the Veteran reported 
crying spells almost twice weekly, intrusive thoughts, and 
flashbacks of Vietnam.  At this time, the Veteran had clear 
coherent speech, well organized thought processes, and a 
mildly dysphoric affect and mood.  The Veteran further 
demonstrated no psychosis, mania, or suicidal or homicidal 
ideation.  

The veteran was examined for VA purposes in connection with 
the matter in January 2005.  The Veteran maintained his 
problems began in Vietnam, due to "shell shock."  On mental 
status exam, the Veteran was alert, fully oriented, and 
demonstrated no signs of significant problems with attention, 
or recent and remote memory.  Further, the Veteran denied any 
auditory or visual hallucinations; however, the examiner 
noted concentration problems.  The Veteran's effect was 
mildly restricted, and his Global Assessment of Functioning 
(GAF) was 60.  Ultimately, the report concluded that the 
Veteran's PTSD symptoms were mild to moderate and that he was 
functioning at a "relatively high level reporting positive 
marriage, close relationships with his children and several 
friends." 

Thereafter, the record indicates the Veteran was diagnosed to 
have dementia in approximately July 2005.  In this regard, in 
July 2006 he was seen for delusional behavior, although 
thought secondary to an accidental overdose of prescription 
medication, and in December 2006, the Veteran's spouse 
reported that the Veteran periodically does nothing but 
remain in his room.  The Veteran's spouse further indicated 
that the Veteran sometimes overlooks his personal hygiene and 
grooming.  At this December 2006 visit, however, the doctor 
found the Veteran's speech and thought process to be normal.  

The Veteran was provided another VA psychiatric exam, in July 
2007.  This report notes the Veteran's clean and neat 
appearance.  The psychiatric examination revealed a 
constricted affect, slow but spontaneous speech and intact 
orientation.  At this time, the Veteran's thought process was 
noted as circumstantial, but there were no reports of 
delusions, impaired judgment, homicidal thoughts, suicidal 
thoughts, or inappropriate behavior.  The Veteran's remote 
and recent memory was moderately impaired, while his 
immediate memory was found to be mildly impaired.  The 
Veteran's score on the Global Assessment of Functioning Scale 
as related to his PTSD was 60 at this time, indicative of 
moderate impairment.

During this examination, the examiner also commented on the 
extent to which disorders other than PTSD were impacting the 
Veteran's life, noting that "the veteran's medical problems, 
chronic pain, dementia process, medication issues, [and] 
depressed mood are independently impacting the Veteran's 
quality of life and psychosocial functioning."  The examiner 
further opined that the Veteran's PTSD did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  

A VA hospital record dated in September 2007 is also of 
record, but this is shown to have arisen from the veteran's 
delirium and dementia, rather than PTSD.  

A disability rating above 50 percent is not supported by the 
Veteran's examination reports and treatment records, which 
note that the Veteran does not have most of the symptoms 
required for a higher rating.  There is no suicidal ideation, 
no mention of obsessional rituals, and no indication the 
Veteran's PTSD has caused illogical speech.  Further, there 
is no medical evidence of record indicating that PTSD has 
resulted in the Veteran having impaired impulse control, 
suffering from spatial disorientation, or caused an inability 
to maintain his marriage or react in a violent manner.  The 
examiner in 2007 specifically noted PTSD did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school, the specific criteria for a 70 percent 
evaluation.  Accordingly, an increased rating for PTSD is 
denied.  

Neuropathy

Upon granting service connection bilateral lower extremity 
peripheral neuropathy/radiculopathy, the Veteran was assigned 
a 10 percent rating, under Diagnostic Code 8520.  It is with 
respect to this rating that he disagrees.  

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  
Under this Diagnostic Code, an 80 percent rating is warranted 
for complete paralysis of the sciatic nerve; foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost.  Severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, is rated at 60 percent.  A 40 percent 
rating is appropriate for moderately severe incomplete 
paralysis of the sciatic nerve.  Diagnostic Code 8520 assigns 
a 20 percent rating for moderate incomplete paralysis of the 
sciatic nerve.  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  

The Veteran was provided a February 2005 VA examination 
related to his claim.  The examiner noted the Veteran's past 
diagnosis with mild distal symmetrical neuropathy and the 
Veteran's complaints of pain in his back and below his knees.  
At this time examiner noted, the Veteran's gait was antalgic 
and that he walked with a cane, but physical examination 
revealed lower extremity motor strength of 5/5, with normal 
bulk.  Likewise, the Veteran's lower extremity deep tendon 
reflexes were noted as "2+ patellar."  A sensory 
examination demonstrated a "decrease in pinprick to below 
the knee bilaterally," but proprioception was intact.  After 
completing this examination of the Veteran, the examiner 
diagnosed the Veteran with mild peripheral neuropathy.  

In July 2007, the Veteran was provided another VA examination 
related to his claim.  At this time, the examiner again noted 
the Veteran's complaints of pain in his mid thigh down his 
anterior and lateral calves to his ankles, with tingling, 
pins and needles feelings.  A physical examination revealed 
the Veteran's lower extremity motor strength to be normal 
with no nerve impairment.  A sensory examination revealed 
decreased vibration and light touch sensation in the 
Veteran's lower extremities, but pain sensation and position 
sensations were noted as normal.  After reviewing an EMG 
taken of the Veteran, the examiner diagnosed the Veteran with 
mild distal symmetrical axonaland demyelinating type of 
sensory motor neuropathy, right LS radiculopathy, and 
bilateral S1 radiculopathy.  

Private treatment records dated March 2003 to June 2003 are 
also of record and document the Veteran's treatment for 
peripheral neuropathy.  A June 2003 treatment record does 
indicate the Veteran had "markly [sic] diminished sensation 
by the bottom of his toes and the ball of his feet," but the 
veteran's motor strength has never been noted as abnormal and 
there is no evidence of record indicating the veteran's has 
ever had muscle atrophy, abnormal muscle tone, or any tremors 
or tics related to his service connected condition.  

Based on the evidence of record, the Veteran is not entitled 
to a disability rating in excess of 10 percent for his lower 
extremity peripheral neuropathy/radiculopathy.  The examiner 
at his February 2005 VA examination specifically noted that 
the Veteran's condition was "mild" and no evidence of 
record contradicts this finding.  Though at his July 2007 VA 
examination the Veteran demonstrate decreased vibration and 
touch sensation in his lower extremities, his pain sensation 
and position sensation were both normal.  Additionally, 
neither the VA or private treatment records indicate the 
Veteran's lower extremity peripheral neuropathy/radiculopathy 
impairment has ever been moderate.  According, an increased 
rating is denied.  


ORDER

An increased initial rating for post-traumatic stress 
disorder (PTSD), currently rated at 50 percent, is denied.  

An increased initial rating for right lower extremity 
peripheral neuropathy/radiculopathy, currently rated at 10 
percent, is denied.

An increased initial rating for left lower extremity 
peripheral neuropathy/radiculopathy, currently rated at 10 
percent, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


